Citation Nr: 0730607	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-31 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1945 and from November 1951 to July 1969.  He died 
in January 1994.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to service connection for 
the cause of the veteran's death.   

The appellant and J.W. presented testimony at a personal 
hearing in November 2006 before the undersigned acting 
Veterans Law Judge.  A copy of the hearing transcript was 
attached to the claims file.


FINDINGS OF FACT

1. In a Board decision issued in September 1997, the Board 
denied entitlement to service connection for the cause of the 
veteran's death.  This is a final decision.

2. Evidence received since the September 1997 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death, is cumulative and redundant, and by 
itself or in connection with the evidence previously of 
record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for the cause of the veteran's death 
has not been received, and the appellant's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5103A(f), 5104, 
5108, 7104 (West 2002); 38 C.F.R. §§  3.156(a), 20.1100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  With respect to claims to reopen, the 
claimant must be specifically notified of the reason for the 
prior denial and the evidence necessary to reopen the claim 
as well as substantiate the claim.  See Kent v. Nicholson, 10 
Vet. App. 1 (2006).  In claims of entitlement to service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310, notice must include a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death.  See Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).

Here, the RO sent correspondence in May 2002 and October 
2006; a rating decision in June 2002; and a statement of the 
case in May 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  The October 
2006 notice specifically advised the appellant of the reason 
her claim was previously denied and the evidence needed to 
reopen and substantiate her claim; the notice stated that the 
evidence did not show that the veteran's service-connected 
heart disease contributed to or materially hastened his 
death.  It did not, however, list all service-connected 
disabilities of the veteran at the time of his death.  
Consequently, notice is on its face deficient pursuant to the 
United States Court of Appeals for Veteran's Claims (Court's) 
findings in Hupp.

A review of the record reveals that the appellant's sole 
argument with respect to her claim is that the veteran's 
service-connected heart disease caused his death.  She has 
not made any argument with respect to other service-connected 
disabilities.  VA specifically notified and assisted the 
appellant in developing her claim. VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  As such, the Board finds that even though notice 
did not include a listing of all service-connected 
disabilities, the appellant is not here prejudiced as she was 
provided with notice specific to her claim and the essential 
fairness of the duty to notify is not compromised.  
Consequently, the Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post- 
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

II. Service connection for the cause of the veteran's death

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  Our review finds that this 
issue was previously denied by the Board in a decision issued 
in September 1997.   

The appellant had filed a claim in February 1994 for VA 
dependency and indemnity compensation (DIC) based upon 
service-connected death.  At the time of the veteran's death 
in January 1994, the decedent was service-connected for 
arteriosclerotic heart disease with aortic valve replacement, 
evaluated as 60 percent disabling; and for postoperative scar 
from removal of ganglion of the left wrist, left ear hearing 
loss, and residual scarring and perforation of bilateral 
tympanic membrane, all evaluated as noncompensable.  
According to the death certificate signed by Dr. P.S.K., the 
cause of death was carcinoma of the lung due to (or as a 
consequence of) aortic stenosis status post aortic valve 
replacement due to (or as a consequence of) chronic 
obstructive pulmonary disease.  

In July 1994, the RO denied the claim, based upon a lack of 
evidence establishing a service-connected injury or disease 
that had substantially contributed to the veteran's death.  
The appellant appealed that decision.  

In September 1997, on appeal, the Board denied entitlement to 
service connection for the cause of the veteran's death.  An 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision, which becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2007).  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1105.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Under the provisions of 38 
C.F.R. § 3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decisionmakers.  See also 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of what the RO may have determined in this regard.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Evidence considered at the time of the Board's September 1997 
decision was all the evidence of record to include service 
medical records, the death certificate, treatment records 
from Dr. D.A.W., Dr. H.W.R., North Florida Regional Hospital, 
Dr. P.S.K., Tallahassee Community Hospital, Tallahassee 
Memorial Regional Medical Center, Dr. J.D.D., VA medical 
records, statements from Dr. D.A.W. and Dr. P.S.K., and 
statements from the appellant.  The Board concluded that the 
preponderance of the evidence was that the veteran's death 
was as a result of his lung cancer and that his service-
connected arteriosclerotic heart disease with aortic valve 
replacement did not contribute substantially or materially to 
his demise.   

In April 2002, the appellant wrote to reopen her claim and 
submitted a copy of the veteran's death certificate, a copy 
of an April 1993 statement from Dr. P.S.K. that due to the 
veteran's heart condition which was aortic stenosis with 
aortic valve replacement he was totally and permanently 
disabled, and a copy of a letter from VA dated in January 
1994 notifying the veteran that based on an October 1993 VA 
examination his service connected arteriosclerotic heart 
disease remained 60 percent disabling as the medical evidence 
did not support an increased evaluation.  These items are 
duplicative of evidence of record previously submitted and 
considered at the time of the Board's September 1997 
decision.  Duplicate documents, by their very nature, may not 
be new and material.  38 C.F.R. § 3.156(a).

The appellant contended in her notice of disagreement 
received in April 2003 that the death certificate stated that 
the veteran died of carcinoma of the lungs and aortic 
stenosis status post aortic valve replacement and was 
certified by Dr. P.S.K.  She noted that Dr. P.S.K. later 
wrote in August 1994 that the veteran's death was not due to 
his heart.  She felt that the death certificate should have 
more merit than the letter Dr. P.S.K. submitted some months 
later.  She contends that the claim should be re-opened due 
to this information.  The appellant further claims that the 
veteran's heart disease contributed to his premature demise 
by limiting his treatment options for lung cancer and did 
actually contribute to his terminal event.  These contentions 
are, in essence, the same contentions that the appellant made 
in the appeal previously denied by the Board in September 
1997.  Thus, they are cumulative and not new and material 
evidence.  38 C.F.R. § 3.156(a).

The appellant contends that her testimony and that of her son 
be considered as new and material evidence to reopen the 
claim for service connection for the cause of death.  At the 
November 2006 hearing, J.W. testified as to his observations 
of the veteran's last evening at home and then finding him 
dead the following morning.  He felt that the cause of death 
should have been noted as due to the veteran's heart giving 
out.  He testified that the physician who signed the death 
certificate, Dr. P.S.K., was his father's primary physician 
who was a heart specialist.  The appellant testified that Dr. 
D.A.W. agreed that the veteran's end was cessation of heart 
rhythm.  She further testified that Dr. D.A.W. and Dr. P.S.K. 
were the only doctors who addressed whether the veteran's 
heart disorder was related to his death.   

J.W. testified that both the heart condition and the lung 
cancer contributed to the veteran's death.  But because the 
death appeared to have happened suddenly during the night, he 
felt it was the heart condition that caused the death.  He 
denied that he had any medical evidence to that effect or 
that a doctor had suggested anything like that to him.  J.W. 
denied that they had obtained any new medical evidence or new 
medical opinions since the Board's denial in September 1997 
that would be pertinent to the claim.  The appellant denied 
that there were any other medical records or evidence dated 
from anytime either before or after the death of the veteran 
that was not in the file that might be relevant.  The 
appellant stated that she had a letter from the Bureau of 
Vital Statistics that she would send.  Although the record 
was held open from the date of the hearing in November 2006, 
and the appellant was subsequently notified by letter in July 
2007 that it would be held open for 30 days, to date no 
additional evidence has been received. 

The two doctor's statements referred to at the hearing were 
of record and considered at the time of the Board's September 
1997 decision, thus those medical statements would not be new 
and material evidence.  

Although the testimony presented at the hearing by the 
appellant and J.W. is new, in that it was not previously of 
record, it is not material.  The appellant and J.W. are 
competent to report their observations of the decedent's 
symptoms; however, the record does not reflect that they 
possess a recognized degree of medical knowledge that would 
render them competent to offer opinions as to medical 
diagnosis or causation.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert. denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, although they may 
sincerely believe that the decedent's heart disease 
contributed to his cause of death, their opinions are not 
competent evidence.  Their assertion of medical causation of 
the decedent's death cannot serve as the predicate to reopen 
a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In summary, the Board finds that the evidence received 
subsequent to the September 1997 Board decision is not new 
and material and does not serve to reopen the claim for 
entitlement to service connection for the cause of the 
veteran's death.  Having found that the evidence is not new 
and material, no further adjudication of this claim is 
warranted.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Kehoskie v. Derwinski, 
2 Vet. App. 31 (1991).






ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen her claim for 
entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


